UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2076



JERRY L. GENT,

                                            Plaintiff -    Appellant,

          versus


VIRGINIA INTERMONT COLLEGE,

                                                  Defendant- Appellee,

          and


ANNE SHUMAKER; REBECCA WATSON,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. Norman K. Moon, District Judge.
(CA-97-101-A)


Submitted:   September 10, 1998        Decided:    September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry L. Gent, Appellant Pro Se. Robert Bruce Dickert, WARREN &
DICKERT, Bristol, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s orders reassigning the

case to a different judge, granting one Defendant’s motion to dis-

miss and the remaining Defendants’ motion for summary judgment and

dismissing his complaint. We have reviewed the record and the dis-

trict court’s orders and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Gent v. Virginia

Intermont College, No. CA-97-101-A (W.D. Va. July 14, 1997 & Feb.

10 & July 9, 1998). We also deny Appellant’s motion for a ruling

concerning service. Appellant’s claims raised on appeal concerning

an alleged violation of the Freedom of Information Act and a person

not a Defendant in the instant action are not properly before this

Court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2